DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12-14, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskela et al. (US 2019/0320333).
Regarding claims 1 and 12, Koskela discloses or suggests a method and an apparatus of wireless communication by a user equipment (UE), the method and the apparatus comprising:
a receiver configured to:
receive transmission configuration indicator (TCI) states, for physical downlink control channel (PDCCH) control resource sets (CORESETs) (see at least paragraphs 20, 21, and 28-30, receiving configured/indicated/activated TCI states per CORESET for the configuration and activation of TCI states for PDCCH), and 
receive an indication that at least one of the TCI states is activated to become an active TCI state of the PDCCH CORESETs (see at least paragraphs 20, 21, and 28-30, receiving configured/indicated/activated TCI states per CORESET for the configuration and activation of TCI states for PDCCH); and
a processing system configured to:
identify that radio link monitoring (RLM) resources or beam failure detection (BFD) resources are configured implicitly (see at least paragraphs 20, 21, and 28-32, determining the BFD-RS resources implicitly) by at least in part:
identifying one or more channel state information reference signal (CSI-RS) resources configured in the at least one of active TCI states of the PDCCH CORESETs (see at least paragraphs 20, 21, and 28-34, determining if the activated TCI state refers to an aperiodic or semi-persistent CSI-RS), and

perform RLM or BFD based on the SS block (see at least paragraphs 20, 21, and 28-34, perform RLM or BFD using the SS block);
regarding claims 2 and 13, the SS block is a QCL source for the one or more CSI-RS resources of the at least one active TCI states of the PDCCH CORESETs (see at least paragraphs 20, 21, and 28-34, the SS block may be used as original QCL source), and the QCL relationship between the SS block and the one or more CSI-RS resources is based on spatial reception parameters or at least one of a Doppler shift, a Doppler spread, an average delay, or delay spread (see at least paragraphs 19 and 22, QCL parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and spatial RX); and
regarding claims 3 and 14, the UE does not support RLM or BFD based on a combination of the SS block and the CSI-RS according to UE capability information signaled to a base station (see at least paragraphs 18-20 and 26-35).

Regarding claims 6 and 17, Koskela discloses or suggests a method and an apparatus of wireless communication by a base station (BS), the method and the apparatus comprising:
a processing system configured to determine to implicitly configure radio link monitoring (RLM) resources or beam failure detection (BFD) resources (see at least paragraphs 20, 21, and 28-32, determining to configure the BFD-RS resources implicitly);
a transmitter configured to:
transmit, to a user equipment (UE), transmission configuration indicator (TCI) states for physical downlink control channel (PDCCH) control resource sets (CORESETs) (see at least paragraphs 20, 21, and 28-30, transmitting configured/indicated/activated TCI states per CORESET for the configuration and activation of TCI states for PDCCH), and
transmit, to the UE, to activate at least one of the TCI states including one or more channel state information reference signal (CSI-RS) resources having a quasi-co-location (QCL) relationship with a synchronization signal (SS) block, to be used as an implicit configuration of the RLM resources or the BFD resources (see at least paragraphs 20, 21, and 28-34, transmitting configured/indicated/activated TCI states per CORESET for the configuration and activation of TCI states for PDCCH, where the activated TCI states includes a CSI-RS resource having a QCL relationship with a SS block and, if the activated TCI state refers to an aperiodic or semi-persistent CSI-RS, the UE determines and includes the QCL source RS to the failure detection RS set (BFD/RLM), where the SS block may be used as original QCL source); and

regarding claims 7 and 18, the SS block is a QCL source for the one or more CSI-RS resources of the at least one active TCI states of the PDCCH CORESETs (see at least paragraphs 20, 21, and 28-34, the SS block may be used as original QCL source), and the QCL relationship between the SS block and the one or more CSI-RS resources is based on spatial reception parameters or at least one of a Doppler shift, a Doppler spread, an average delay, or delay spread (see at least paragraphs 19 and 22, QCL parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and spatial RX);
regarding claims 8, 9, 19, and 20, the receiver is further configured to receive, from the UE, capability information indicating the UE does not support RLM or BFD based on the CSI-RS or based on a combination of an SS block and the CSI-RS (see at least paragraphs 18-20 and 26-35); and
regarding claims 10 and 21,  the one or more CSI-RS resources used in the at least one of the active TCI states of the PDCCH CORESETs are at least one of aperiodic or semi-persistent resources (see at least paragraphs 20, 21, and 28-34, aperiodic or semi-persistent CSI-RS).

Allowable Subject Matter
Claims 4, 5, 11, 15, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davydov et al. (US 2019/0058519) discloses a selection process for selecting a reference signal to be used for RLM and BFD, where the UE reads configuration of the SS block and the CSI-RS in order to make a selection, where the CSI-RS includes aperiodic and semi-persistent CSI-RS (see at least paragraphs 86-89).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/15/2021